DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-9, in the reply filed on April 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 1 is objected to because of the following informalities:  the acronym ISE should be defined in the claim. For purposes of examination, examiner will interpret the acronym ISE to be an ion selective electrode.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “the hollow body after immersing and removing the hollow body relative to the membrane solution” renders the claim unclear and indefinite. It is unclear as to whether “immersing and removing” refer to the “immersing” and “removing” steps recited in claim 1 from which claim 7 depends or whether the “immersing and removing” of claim 7 are different from the steps recited in claim 1. Further clarification is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being obvious over Dror et al. (US 5,807,471) in further view N. Ishibashi, et al. Surfactant-Selective Electrode Based on Poly(vinyl chloride) Membrane Plasticized with o-Nitrophenyl Octyl Ether, Analytical Sciences, vol. 2, no. 5, pp. 487-488 (1986).

Regarding claim 1, Dror teaches a method for producing an ISE half-cell (The polyion sensor electrode 14, as shown in cross Section in FIG. 2, is formed by an elongated tubular housing 21 formed of polyvinyl chloride or like impervious material, col. 2, lns. 28-31) including the steps of: 
(the coating was completed by very briefly dipping the heparin sensor in the polymer and quaternary ammonium salt solution to a depth of about 0.05 inch to provide a thin layer, col. 3, lns. 63-67) a first end of a hollow body (an elongated tubular housing 21 formed of polyvinyl chloride, Fig. 2, col. 2, lns. 29-30) into a membrane solution comprising at least one solvent and an ion-specific ionophore (heparin selective membrane is formed, e.g., from a cross-linkable polymer such as thiocarbamate-substituted polyvinyl chloride, containing an appropriate quaternary ammonium compound, such as tridodecyl methyl ammonium chloride, col. 2, ln. 60-col. 3, ln. 5); 
removing the hollow body from the membrane solution (the tube was immediately removed from the coating solution, col. 4, ln. 67-col. 5, ln.1); 
drying the hollow body (the tube was immediately removed from the coating solution and dried, col. 4, ln. 67-col. 5, ln. 2). 
Dror is silent with respect to evaporating the solvent from the membrane solution. However, Ishibashi teaches an ISE membrane (abstract) wherein the solvent THF was allowed to evaporate during 48 hours by standing at room temperatures (p. 487, left column, Experimental). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Dror to include evaporating the THF as taught by Ishibashi because THF is a volatile solvent and evaporation of such would facilitate formation of the PVC membrane. It is the examiner’s position that the THF solvent is volatile and would spontaneously evaporate in any case.
(heparin selective membrane is formed, e.g., from a cross-linkable polymer such as thiocarbamate-substituted polyvinyl chloride, containing an appropriate quaternary ammonium compound, such as tridodecyl methyl ammonium chloride, col. 2, ln. 60-col. 3, ln. 5), and completing the hollow body to make an ISE half-cell (heparin selective membrane is formed, e.g., from a cross-linkable polymer such as thiocarbamate-substituted polyvinyl chloride, containing an appropriate quaternary ammonium compound, such as tridodecyl methyl ammonium chloride, col. 2, ln. 60-col. 3, ln. 5).
  
Regarding claim 2, Dror teaches wherein the steps of immersing and drying are executed multiple times (the dipping was repeated to form a thin layer of the cross-linkable polymer on the end of the sensor, providing a cross-linked coating in the range of 0.0001 inch to 0.001 inch in thickness, col. 4, lns. 1-5).  

Regarding claim 3, Dror teaches wherein the membrane solution comprises a polymer solution (polyvinyl chloride coating, col. 3, ln. 67).  

Regarding claim 5, Dror teaches further including a step of: immersing the hollow body with the membrane into an additional solution in order to apply a functional layer, an anti-fouling layer, or a layer with a low wetting capability of the surface (the dipping was repeated to form a thin layer of the cross-linkable polymer on the end of the sensor, providing a cross-linked coating in the range of 0.0001 inch to 0.001 inch in thickness, col. 4, lns. 1-5, examiner interprets the dipping subsequent to the first round of dipping to meet the limitation of a functional layer).  

Regarding claim 8, Dror teaches wherein completing the hollow body to make an ISE half-cell includes at least one of the steps of (the polyion sensor electrode 14, as shown in cross section in FIG. 2, is formed, col. 4, lns. 29-30): filling an inner electrolyte into the hollow body (a sodium chloride solution 25 contained within the tubular housing 21, col. 2, lns. 34-25); and introducing a reference electrode into the interior of the hollow body (at its upper end the tube 21 supports a cap 22 which in turn carries an elongated silver/silver chloride (Ag/AgCl) wire 24, col. 4, lns. 31-33).
Regarding claim 9, Dror teaches wherein  completing the hollow body to make an ISE half-cell includes a step of:  a sodium chloride solution 25 contained within the tubular housing 21, col. 2, lns. 34-25 but fails to teach attaching the hollow body to an electrode shaft that can be filled with an inner electrolyte. However, it recognized that making something integral is not of innovation. MPEP 2144.04 (V)(C). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tubular housing 21 of Dror to be separable as hollow body and a shaft because doing so would provide access to the membrane without disconnecting 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being obvious over Dror et al. (US 5,807,471) in further view N. Ishibashi, et al. Surfactant-Selective Electrode Based on Poly(vinyl chloride) Membrane Plasticized with o-Nitrophenyl Octyl Ether, Analytical Sciences, vol. 2, no. 5, pp. 487-488 (1986)  as applied to claim 1 above, and in further view of Larkin (US 2005/0006237).

Regarding claim 4, Dror teaches wherein further including a step of: performing a microscopic surface modification on the hollow body.  However, Larkin teaches an ion selective electrode (abstract). Larkin teaches texturing the surface exposed to the ion-selective polymeric membrane (para. [0022]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the hollow body of Dror to include a roughened surface as taught by Larkin because doing so would facilitate formation of the membrane.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being obvious over Dror et al. (US 5,807,471) in further view N. Ishibashi, et al. Surfactant-Selective Electrode Based on Poly(vinyl chloride) Membrane Plasticized with o-Nitrophenyl Octyl Ether, Analytical Sciences, vol. 2, no. 5, pp. 487-488 (1986)  as applied to claim 5 above, and in further view of Pechstein et al. (US 2017/0160228).

Regarding claim 6, Dror fails to teach further including a step of: introducing a metallic support structure onto or into the ion-selective membrane.  However, Pechstein teaches an ion selective electrode (abstract) wherein a metallic support structure is introduced onto the ion-selective membrane (The substrate can comprise a liquid-permeable, especially porous, solid body. The pores can be filled at least partially with the liquid inner electrolyte. An ion-selective component, arranged on at least the exterior side of the substrate as a coating that faces the measuring medium during sensor operation, can thereby be in contact at the rear with the inner electrolyte via the electrolyte-filled pores, the substrate can comprise a porous ceramic, a porous glass, a porous metal, a metal sieve, or a metal fabric., para. [0023], [0024]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the sensor of Dror to include a porous metal, metal sieve or metal fabric on the ion selective membrane as taught by Pechstein because the substrate can mechanically stabilize the membrane (Pechstein, para. [0021]). 

[0024] The substrate can comprise a porous ceramic, a porous glass, a porous metal, a metal sieve, or a metal fabric

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being obvious over Dror et al. (US 5,807,471) in further view N. Ishibashi, et al. Surfactant-Selective Electrode Based on Poly(vinyl chloride) Membrane Plasticized with o-Nitrophenyl Octyl Ether, Analytical Sciences, vol. 2, no. 5, pp. 487-488 (1986)  as applied to claim 1 above, and in further view of Tosteson (US 3,657,095).

Regarding claim 7, Dror fails to teach further including a step of: applying an overpressure at the first end or at a second end of the hollow body after immersing and removing the hollow body relative to the membrane solution.  However, Tosteson teaches ion selective electrode (abstract) wherein a modified conventional reversible electrode 32 has an air evacuated chamber 33 in which is confined a small quantity of the membrane forming solution and which is held by reason of electrode 32 being closed at its upper end. The lower end of chamber 33 is open so that when electrode 32 is positioned as in FIG. 4 a direct layer contact is made between the non-aqueous sensing solution and the aqueous sample solution of interest (col. 5, ln. 70-col. 6, ln. 3). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Dror to include applying an overpressure at the first end or at a second end of the hollow body after immersing and removing the hollow body relative to the membrane solution as taught by Tosteson (an air evacuated chamber 33) because doing so would enable measurements in static discrete samples. 
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukutomi et al. (US 6,484,887) teaches an ion-selective membrane that it is integrally formed of the ion-selective membrane forming component--which comprises the cationic polymer component and/or the anionic polymer component, as particulate polymer or polymers, and the matrix component--and the woven-fabric-shaped backing having the meshed structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795